Case 19-22390-CMB         Doc 95     Filed 02/18/21 Entered 02/18/21 15:11:22         Desc Main
                                    Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                              )                 Bankruptcy No. 19-22390-CMB
                                    )
EDWARD C. LECKEY,                   )                 Chapter 7
                                    )
                  Debtor,           )                 Doc. No. ________
___________________________________ )
                                    )                 Related to Doc. No. 78 & 92
EDWARD C. LECKEY                    )
                                    )
                   Movant,          )
                                    )
v.                                  )
                                    )
JEFFREY J. SIKIRICA,                )
                                    )
                   Respondent.      )

  RESPONSE TO MOTION TO COMPEL REPORT OF NO DISTRIBUTION AND TO
                           CLOSE CASE

       AND NOW comes Jeffrey J. Sikirica, Chapter 7 Trustee of the Bankruptcy Estate of

Edward C. Leckey and files this “Response to Motion to Compel Report of No Distribution and

Close Case” filed by the above cited Movants stating as follows:

       1. through 9. Admitted.

       10. Denied as there was correspondence after July 16, 2020.

       11. Denied as there is no legal basis to compel the Trustee to file a Report of No

Distribution.

                                                New Matter

       12. The underlying matter delaying this case was not the exemptions claimed by the

Debtor but what value was the inheritance received by the Debtor within six months of the

bankruptcy filing date as a result of the death of his spouse.
Case 19-22390-CMB         Doc 95    Filed 02/18/21 Entered 02/18/21 15:11:22              Desc Main
                                   Document      Page 2 of 2



       13. The death of the spouse was not revealed at the first §341 Meeting of Creditors by

the Debtor and a Motion to Compel was required to obtain information related to the inheritance.

       14. In determining the net inheritance certain debts of the Debtor’s spouse’s estate and

burial expenses were claimed as an offset and needed reviewed including the inheritance tax

return filed in October 2020.

       15. As there were inherited retirement accounts it was necessary to extensively review

case law to determine if they were excluded as an estate asset under the Supreme Court decision

set forth in Clark v. Rameker.

       16. There were Steeler tickets which were difficult to evaluate the value due to the

COVID situation.

       17. In light of the previous statements the Trustee has determined there is some non-

exempt value from the inheritance received by the Debtor but the amount is not significant to

justify administering in this case and for that reason the Trustee will file a Report of No

Distribution.

       Wherefore, for the reasons previously set forth above, the Trustee requests that the

“Motion to Compel Report of No Distribution and Close Case” be denied as MOOT.



                                                      Respectfully Submitted By:

                                                      /s/ Jeffrey J. Sikirica
                                                      Jeffrey J. Sikirica, Trustee

                                                      PA I.D. #36745
                                                      121 Northbrook Drive
                                                      Gibsonia, PA 15044
                                                      724-625-2566 (tel)
                                                      724-625-4611 (fax)
                                                      TrusteeSikirica@zoominternet.net
                                                      Chapter 7 Trustee
